940 So.2d 1214 (2006)
Noel HAMLETT, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-2982.
District Court of Appeal of Florida, Fifth District.
October 31, 2006.
James S. Purdy, Public Defender, and Leonard R. Ross, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Pamela J. Koller, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Zuluaga v. State, 915 So.2d 1251 (Fla. 3d DCA 2005) and Hernandez v. State, 547 So.2d 138 (Fla. 3d DCA 1988).
THOMPSON, PALMER and TORPY, JJ., concur.